DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 9, Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “clamped” in claim 1 is used by the claim to mean “a protruding portion rests in the notch,” while the accepted meaning is “fastened” or “to hold something tightly against another thing.” The term is indefinite because the specification does not clearly redefine the term.  There is no mention of what structure preforms the clamping, in the figures the speaker protrusion appears to rest in the notch and the notch appears to have extra space around the protrusion part of the speaker such that there is not even a frictional engagement, see fig. 1 and 2 of the instant application and [0022].  For the purposes of examination the term “clamped” is understood to mean that the protrusions of the speaker is housed within the notch.

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bos (US 2008/0217389).
Regarding claim 1, Bos discloses a packaging device, the packaging device is capable of holding a speaker within compartments made by dividers, for the purposes of examination it is understood that the speakers are not positively claimed in claims 1-8,  the packaging device comprising:
A base plate (bottom of container 11);
At least two transverse partitions 14 (baffles), and at least two longitudinal partitions 12, the transverse partitions spaced apart from one another and the longitudinal partitions spaced apart from one another, fig. 1A and 1B,
The bottom portions are connected to (they rest upon the base) and supported by the base plate,
The partitions are connected together to enclose a space capable of accommodating a speaker, fig. 1B; and
The longitudinal partitions are provided with notches (valley 15) capable of clamping (housing) a protruding portion of a speaker, the notches on the longitudinal baffles in a unit are aligned, fig. 1A.

Regarding claims 6, Bos further discloses that the transverse and longitudinal partitions are clamped together via intersecting slots fig. 2.  Slots are shown at 50 and 30.

Regarding claim 7, Bos further discloses that the slot 50 is matched with a portion 30 below the notch of the longitudinal partition/baffle and is clamped with the portion below the notch of the longitudinal baffle, fig. 1A and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bos as applied to claim 1 above, and further in view of Kells (US 2633285).
Regarding claim 8, the references applied above teach all of claim 1, as applied above.  Bos further teaches that the partitions are made of cardboard [0025].  Bos does not teach that the partitions are made from corrugated cardboard.  
Kells is analogous art in regard to a partitioned 17 container with the partitions having notches at 13, fig. 2.  Kells further teaches that the material used is corrugated board, col. 1: 5-10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the paperboard material of Bos with corrugated board as taught by Kells in order to make the partitions stronger since corrugated paper is stronger than paperboard.

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
There is no available art teaching the combination of the speaker packaging device and orientation of the speakers in that device.  The closest available prior art is Xu (CN 106865030 A) which teaches motors 5 where a portion of a motor is clamped in a notch 12, fig. 3, but the packaging of Xu does not have alternating base units or the claimed speaker.

Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, The following is a statement of reasons for the indication of allowable subject matter:  there is no available art teaching a plurality of baffle units as claimed in claim 1, with notches aligned at opposite ends as required by claim 2 and no motivation to modify the prior art having notches to have baffle unit notches arranged in the claimed orientation.
The claims not addressed above are allowed because they depend from an allowed claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799